ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that SANTO J. BONANNO of OAKLAND, who was admitted to the bar of this State in 1981, be publicly reprimanded for his conduct in the supervision of a non-attorney employee and in the management of his law practice by violating RPC 1.1(a) (gross neglect), RPC 5.5(b) (aiding the unauthorized practice of law), RPC 5.3(b) (failure to supervise adequately a non-attorney employee) and RPC 7.1(a)(1) and 7.5(e) (use of an improper letterhead), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and SANTO J. BONANNO of OAKLAND is hereby publicly reprimanded, and it is further
*465ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.